Title: To Thomas Jefferson from Maria Cosway, 19 August 1789
From: Cosway, Maria
To: Jefferson, Thomas



London 19 of augost

I owe you a letter, for the short one I sent by Mr. Trumbull, has not cleard my debt to you, and not satisfied my pleasure. I wish always to converse longer with you. But when I read Your letters they are so well, wrote, so full of a thousand preaty things that it is not possible for me to Answer such charming letters. I could say many things if My pen could write exactly My sentiments and feelings, but my letters must appear sad scrawls to you. If I could fil them with interesting news at least but I have Nothing from this Country. There has been an extraordinary Anecdote in one of the papers, but t’is either not beleaved, or not understood, nobody can make any thing of it; a discovery which has been made of a conspiracy against the King, the person are not named tho the number is mentioned being three and the possession of papers that would explain and unfold the whole. It Makes a noise, but I suppose that in time we shall know More about it.
I am quite in Love with Mr: Morris. Are all americans so engaging as those I know? Pray take me to that Country. Your description has long made me wish to see it, and the people I know confirm my desire.
I wish in your return to france you would come to England, since You will not in your way to America. T’is very cruel of you.
I wish you would send me some account of their affairs in France. T’is so difficult to have true news. We read and hear thousands.
Pray prepare a large parcel for the return of my Brother or Mr: Trumbull. They will be safe. Give me leave to present my Brother to you. I cannot speak of him if he deserve to be taken notice by you for I Can only speak with all the partiality of an affectionate Sister.
I hear Mr. Short is returnd. What does he say of Italy? Pray give My Compliments to him. Mr. Cosway joins with me in Compliments to both. Believe always your Most affte:

Maria Cosway

